United States Court of Appeals
                     For the First Circuit


No. 20-1654

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                        MATTHEW OLIVER,

                     Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Joseph N. Laplante, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
               Selya and Barron, Circuit Judges.


     Zainabu Rumala, Assistant Federal Public Defender, on brief
for appellant.
     John J. Farley, Acting United States Attorney, and Seth R.
Aframe, Assistant United States Attorney, on brief for appellee.



                        December 1, 2021
           SELYA, Circuit Judge.       A bit of doggerel, popular with

past generations of children, suggests that "sticks and stones may

break my bones, but words will never harm me."               Under certain

circumstances, though, words threatening physical harm may violate

federal criminal law; provided, however, that the speaker knows

well enough how his words are likely to affect his target audience.

This case illustrates the point:            defendant-appellant Matthew

Oliver was indicted by a federal grand jury sitting in the District

of   New   Hampshire     on   two    counts   of   mailing     threatening

communications through the United States Postal Service, see 18

U.S.C. § 876(c), and convicted on both counts following a trial.

He now appeals, arguing that no rational jury could have found him

guilty beyond a reasonable doubt.       After careful consideration, we

affirm.

I. BACKGROUND

           We rehearse the relevant facts, recounting them in the

light most hospitable to the jury's verdict.       See United States v.

Fuentes-Lopez, 994 F.3d 66, 71 (1st Cir. 2021).          We then sketch

the travel of the case.

           In January of 2017, the defendant — while jailed in New

York on a cluster of unrelated state charges — wrote a letter to

his stepmother, Linda George, and mailed it to her at her address

in New Hampshire.      For ease in exposition, we refer to both Linda

George and her adult daughter, Ryan George, by their first names.


                                    - 2 -
            The letter surprised Linda when it arrived:          both she

and Ryan had renounced their relationships with the defendant

several years earlier (after they had developed concerns about his

mental health).       The contents of the letter reinforced these

concerns.    Although much of the letter rambled, its more lucid

segments laid out a series of grievances against Linda.             These

grievances   ranged    from   complaints   about   what    the   defendant

perceived to be his property rights to complaints about his health

insurance.    Of particular pertinence for present purposes, the

defendant wove his grievances within a web of threatening language.

In addition, the letter contained some bizarre references, such as

an allusion to the defendant's self-proclaimed transition from his

previous identity to "Satan, [i]n the form of Lucifer."

            The letter upset Linda and left her concerned for both

her safety and the safety of her daughter.                Linda's fear —

amplified by her prior experience with what she described as the

defendant's "disturbing behavior" — impelled her to take the letter

to her local police department in Seabrook, New Hampshire.             She

spoke with Officer Golden Tyre, who (after a preliminary inquiry)

advised her that the defendant remained in custody in New York and

did not appear to pose an immediate threat to her safety.         Although

this news partially allayed Linda's anxiety, she later secured a

protective order against the defendant from a local court.




                                  - 3 -
           In April of 2017, another letter from the defendant

arrived in Linda's mail.        This letter was addressed to Ryan.      Much

like its predecessor, the second letter was rife with hostile

language and    weird   satanic invocations.         It also conveyed a

sexually explicit threat that left Ryan worried about her physical

safety.   Finding the defendant's second letter "very disturbing,"

Linda delivered a copy to Officer Tyre and told him about the

restraining order she had obtained.

           In   due   course,    the   Seabrook   police   department   sent

copies of both letters to the Federal Bureau of Investigation

(FBI).    Following an investigation by the FBI, the grand jury

indicted the defendant on the charges described above.

           The travel of the case can be succinctly summarized.

The defendant pleaded not guilty and did not seek to interpose any

defenses based on either insanity or diminished mental capacity.

A jury was empaneled and a one-day trial ensued.                 After the

government presented its case in chief, the defendant moved for

judgment of acquittal.      See Fed. R. Crim. P. 29(a).          He argued

that the government had failed to produce sufficient evidence to

establish the elements of the charged crimes.               The government

opposed the motion, and the district court reserved decision.

           The defendant then indicated that he intended to waive

his right to testify.       As part of its inquiry into whether the

defendant's     proffered   waiver      was   knowing,     voluntary,    and


                                    - 4 -
intelligent, see Lema v. United States, 987 F.2d 48, 52-53 (1st

Cir. 1993), the district court sought clarification surrounding

the defendant's mental health.                The defendant informed the court

that       he   took    an    antipsychotic     medication    to    treat    bipolar

depression and that he had been committed to institutions three

times, but that he presently had full control of his mental

faculties. Along the same line, his attorney unequivocally assured

the    court     that    he   harbored   no    doubts   as   to    the   defendant's

competency either to stand trial or to waive his right to testify.1

Satisfied with the fruits of this exchange, the district court

accepted the defendant's waiver.

                In short order, the defendant rested without presenting

any evidence.           He proceeded to renew his motion for judgment of

acquittal.        See Fed. R. Crim. P. 29(c).           The district court again

reserved decision and submitted the case to the jury, which found

the defendant guilty on both counts.




       This was not the district court's first inquiry into the
       1

defendant's competency. The court and the parties discussed the
subject during a pretrial detention hearing. The record of that
hearing suggests that the defendant underwent multiple court-
ordered competency evaluations while he awaited trial in New York
on unrelated state charges. Although those evaluations produced
varying results, the charges eventually were dismissed (partially
because of the length of time that the defendant already had been
detained and partially because of concerns about the defendant's
competency). In the end, the defendant and the government agreed
— and the district court accepted — that the defendant was
competent to stand trial on the federal charges.


                                         - 5 -
               The defendant again moved for judgment of acquittal, see

id., and also moved to dismiss the charges against him based on

allegations      of   prosecutorial    misconduct.     The   district   court

denied both motions.2       With respect to the defendant's Rule 29(c)

motion, it concluded that         the evidence       sufficed to   permit a

rational jury to find the defendant guilty on both of the charged

counts.     The court subsequently imposed a fifteen-month term of

immurement on each count, to run concurrently, followed by a two-

year supervised release term.          This timely appeal ensued.

II. ANALYSIS

               We review the district court's denial of the defendant's

motion for judgment of acquittal de novo.             See United States v.

Kilmartin, 944 F.3d 315, 325 (1st Cir. 2019).            The prism through

which     we     review   sufficiency-of-the-evidence        challenges   is

familiar:      we scrutinize the evidence in the light most hospitable

to the jury's verdict, draw all reasonable inferences to the

government's benefit, "and ask whether a rational jury could find

that the government proved all the elements of the offense[s]

beyond a reasonable doubt."           Fuentes-Lopez, 994 F.3d at 71.      In

making this determination, we place "no premium . . . upon direct

as opposed to circumstantial evidence; both types of proof can


     2 Inasmuch as the defendant does not renew his claim of
prosecutorial misconduct on appeal, we have no need to describe in
any detail either his motion to dismiss or the district court's
ruling on that motion.


                                      - 6 -
adequately ground a conviction."    United States v. Ortiz, 966 F.2d

707, 711 (1st Cir. 1992).

           Under this standard of review, it is not our prerogative

to make independent assessments of witness credibility. See United

States v. Andújar, 49 F.3d 16, 20 (1st Cir. 1995).       Rather, we

must "resolve[] all credibility issues in favor of the verdict."

Id.   To uphold a conviction, we need only ascertain that the

verdict "finds support in 'a plausible rendition of the record.'"

United States v. Echeverri, 982 F.2d 675, 677 (1st Cir. 1993)

(quoting Ortiz, 966 F.2d at 711).

           Here, both counts of conviction are premised on the same

statute.   See 18 U.S.C. § 876(c).     The elements of the charged

crimes chart the course of our journey through the trial record.

           The statute makes it a crime for a person "knowingly" to

mail a communication by means of the United States Postal Service

"addressed to any other person and containing . . . any threat to

injure the person of the addressee or of another."      Id.   As the

district court explained in its jury instructions, the government

had to prove beyond a reasonable doubt — with respect to each count

— that the defendant "knowingly caused the [United States] Postal

Service to deliver" the letter      in question;   that the letter

"contained a true threat to injure another person"; and that the

defendant sent it either "with the purpose of issuing a true threat

to injure another person or . . . with the knowledge that the


                               - 7 -
communication would reasonably be viewed as a true threat to injure

another person."   Because the defendant neither objected to the

district court's instructions below nor assigns error to them on

appeal, we treat the instructions as the law of the case.      See

Kilmartin, 944 F.3d at 328-29.3

          As to each count of conviction, the defendant challenges

the sufficiency of the evidence only with respect to the third

element of the offense.   The defendant's chief contention is that

the letters only "made clear his intent to wage psychological

warfare," not to inflict physical harm.    Therefore, he contends,

no rational jury could find that he knew (let alone intended) that

either Linda or Ryan would understand his letters to contain true

threats of bodily harm.   The government demurs:   it submits that

the "evidence was ample to support the jury's conclusion that the




     3 The district court's instructions are consistent with the
Supreme Court's reading of a related, albeit distinct, statute in
Elonis v. United States, which held that "the mental state
requirement in [18 U.S.C.] Section 875(c) is satisfied if the
defendant transmits a communication for the purpose of issuing a
threat, or with knowledge that the communication will be viewed as
a threat." 575 U.S. 723, 740 (2015). Although this standard is
in tension with our statement in United States v. Walker that the
mens rea inquiry under section 876(c) is "whether the author
reasonably should have foreseen that his message would be
perceived . . . as a threat," 665 F.3d 212, 226 (1st Cir. 2011),
Walker simply applied the legal standard agreed upon by the parties
in that case and, in all events, was decided before Elonis. Cf.
Twitty v. United States, 577 U.S. 802 (2015) (vacating section
876(c) conviction and remanding for further consideration in light
of Elonis); United States v. Mabie, 862 F.3d 624, 631-32 (7th Cir.
2017) (applying Elonis to section 876(c)).


                              - 8 -
defendant knew that his letters would be perceived by a reasonable

person as a true threat."        We examine each letter separately to

determine whether a rational jury could have found that the

defendant knew that his statements would be interpreted as true

threats of physical harm.

                            A.    Count One.

           The first count of conviction (count one) derives from

the defendant's letter to Linda.      That letter included an ominous

message:   "If I were you I'd tread carefully around town . . . and

when I am done with you, you wont [sic] be able to walk let alone

breathe until you die a moments [sic] notice from the day of my

choice . . . ." In the same letter, the defendant wrote that Linda

would "die a thousand deaths or more in a land far, far away + in

a time you do not follow" (emphasis in original).       Whether these

statements comprised true threats was an issue of fact for the

jury to determine.   See United States v. Walker, 665 F.3d 212, 226

(1st Cir. 2011); United States v. Fulmer, 108 F.3d 1486, 1492 (1st

Cir. 1997).

           Although much of the defendant's missive was rather

cryptic, a jury reasonably could conclude — as this jury did —

that the defendant's statements threatened Linda with physical

harm. See Fulmer, 108 F.3d at 1492 ("The use of ambiguous language

does not preclude a statement from being a threat.").         Indeed,




                                  - 9 -
Linda testified that she regarded the letter as threatening bodily

harm.

             The harder question is whether the defendant knew that

his letter would be so interpreted.                He argues that the letter,

read as a whole, shows that his threats could not be taken to

portend physical violence.             He points out that the threats were

part    of   a    rambling,    sometimes     unintelligible      diatribe     about

"Satan,"         "black    magic[],"       "Christian     wicca,"      and    other

metaphysical forces.          Additionally, the defendant suggests that

certain language in the letter limited his threats to the enigmatic

recesses of the psychic realm. For example, the letter tells Linda

that the defendant is out "to destroy you psychically" and that he

"will be sure to send a polite reminder as you sleep with my spirit

body    which     exists    solely    to   cause    you   pain   and   to    suffer

metaphorically."          Given these expressions, the defendant says, no

rational jury could have found that he knew that Linda would take

his letter as a true threat of physical harm.

             We do not agree.        The evidence regarding the defendant's

mental state consists of both the letter's text and his extrinsic

commentary.         Viewed in a vacuum, the letter's text is surely

ambiguous:         portions of its violent fantasies are explicitly

denominated as psychic or metaphorical. And even though the letter

does convey what clearly appears to be a death threat, it elsewhere

predicts that Linda will "finally die of disease, possession of


                                       - 10 -
the mind by spirits," or will be burned alive by a nearby Jewish-

operated power plant.

           Here, however, the letter did not stand alone.       The jury

also heard from the deputy sheriff who interviewed the defendant

during his detention in New York after the letters were received.

The deputy sheriff testified that in response to            a question

concerning the contents of the letters, the defendant "adamantly"

insisted "that Linda should be worried and concerned for her

safety."   This admission supplies evidence from which the jury

reasonably could infer the defendant's awareness that the letter

would be interpreted by the recipient as a threat of bodily injury.

See Kilmartin, 944 F.3d at 325 (explaining that reviewing court

must consider both the evidence and "the plausible inferences

therefrom"); Fulmer, 108 F.3d at 1493 (noting that jury is entitled

to infer essential elements of the crime "from the circumstances

surrounding the [threatening] statement[s]").

           The    binary   conclusion that the government presented

sufficient evidence to show both that the letter contained a true

threat of physical harm and that the defendant knew that his letter

would be so interpreted is not undermined by the defendant's

purportedly      exculpatory   statements   to   the   deputy   sheriff.

Although the defendant said that he did not intend to threaten

Linda with physical harm in the letter — he suggested that the

threats were "all in his head and not illegal" — the jury was under


                                 - 11 -
no compulsion to credit these self-serving statements.            As a

general matter, a criminal jury is entitled, within wide limits,

to doubt a defendant's statements regarding his motives and to

credit a plausible alternative motive suggested by the government.

See United States v. Nivica, 887 F.2d 1110, 1115 (1st Cir. 1989);

United States v. Cintolo, 818 F.2d 980, 989 (1st Cir. 1987).       This

is such a case.

          At any rate, the defendant's statements to the deputy

sheriff go only to his intent, not to his knowledge.       Even if he

intended to refer only to a psychic attack taking place "in his

head," he may nevertheless have known that Linda would not share

this interpretation and would instead understand the letter to

threaten her with bodily harm.     On this record, the jury was free

to reach such a conclusion and to find knowledge sufficient to

establish the requisite mens rea under section 876(c).

          To say more about count one would be to paint the lily.

Taking the evidence in the light most hospitable to the jury's

verdict — as the standard of review requires, see Ortiz, 966 F.2d

at 711 — we conclude that the proof is sufficient to ground the

defendant's   conviction   on   count    one.   The   district   court,

therefore, did not err in denying the defendant's Rule 29 motion

as to that count.




                                - 12 -
                                 B.   Count Two.

             We turn next to the second count of conviction (count

two), which derives from the defendant's letter to Ryan.                      In that

letter, which was written after Linda had secured her restraining

order,    the    defendant     explicitly       threatened      Ryan   with   sexual

assault    and    other     injury,   although     some    of    the   violence   is

qualified.       Pertinently, the defendant wrote:               "Now go home and

cry   like      the    wind    and    if    I    ever     see   you    outside    my

door . . . again, I will rape you like a baby and kill you IN MY

HEAD for food — in my mind — much like the time your mother did

inside my mind . . . ."          In performing its factfinding function,

the jury reasonably could have read past the letter's attempted

qualifications and concluded that the letter contained a true

threat to injure Ryan.         See Fulmer, 108 F.3d at 1492.

             Once again, the defendant argues that he lacked the

requisite mental state (either intent or knowledge) to support a

conviction.      We agree that the letter's repeated characterization

of certain of the defendant's threats as purely psychological,

combined     with     its   inherently     delusional     qualities,     call    into

question the defendant's intent and/or his knowledge of how the

letter would be interpreted.          The jury, however, had more evidence

than the letter alone.           As we observed earlier, see supra Part

II(A), the defendant's comment to the deputy sheriff that "Linda

should be worried and concerned for her safety" lays the foundation


                                      - 13 -
for an inference that he knew that his first letter would be

received as a physical threat.

           That   same    comment   supports   a   parallel    inference

regarding his letter to Ryan.       After all, the two letters were

quite similar both in tone and in content.            It was, therefore,

fair for the jury to conclude that since the defendant knew that

his first letter would be regarded as a physical threat, he must

have known that his second letter would also be so regarded.         See

Ortiz, 966 F.2d at 711 (explaining that "juries are not required

to examine . . . evidence in isolation, for 'individual pieces of

evidence, insufficient in themselves to prove a point, may in

culmination prove it'" (quoting Bourjaily v. United States, 483

U.S. 171, 179-80 (1987))).       In the last analysis, "[c]hains of

inference are a familiar, widely accepted ingredient of any process

of ratiocination.       This method of reasoning . . . should not be

forbidden to a criminal jury."      United States v. Spinney, 65 F.3d

231, 238 (1st Cir. 1995).

           Drawing all reasonable inferences from the evidence in

favor of the verdict, see Fuentes-Lopez, 994 F.3d at 71, the proof

at trial supplied a plausible basis for a rational jury to find

that the defendant sent the second letter with the requisite

knowledge of how it would be perceived.     While much of the evidence

relating    to    the      defendant's    knowledge      is   admittedly

circumstantial, that is not a fatal flaw.          There is simply no


                                 - 14 -
requirement that the government must adduce direct evidence to

prove a defendant's mens rea in a criminal case.   See United States

v. Floyd, 740 F.3d 22, 28 (1st Cir. 2014).

            We need go no further. Because the evidence sufficiently

shows that the defendant sent his second letter with the requisite

knowledge of how it would be interpreted, the defendant was not

entitled to a judgment of acquittal on count two.      The district

court, therefore, did not err in denying the defendant's Rule 29

motion as to that count.

III. CONCLUSION

            We do not gainsay that reasonable minds could differ as

to the persuasiveness and force of the evidence adduced at trial.

But in the first instance, weighing the evidence is the jury's

task — and our review confirms that the evidence in this case,

taken in the light most hospitable to the jury's verdict, is

sufficient to support that verdict.     For the reasons elucidated

above, the judgment of the district court is



Affirmed.




                               - 15 -